Citation Nr: 1756275	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  11-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K.B. McDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to March 1970, with service in Vietnam from September 1968 to July 1969.  Among other awards, the Veteran is in receipt of the Bronze Star Medal with "V" device for heroism in combat.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to the benefits currently sought on appeal.  The Board previously denied the Veteran's claim of entitlement to service connection for hearing loss and tinnitus in a December 2015 decision. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court issued a memorandum decision instructing the Board to apply the combat presumption to the existence of hearing loss and tinnitus during service, not merely to the existence of acoustic trauma at the time.  The claim has now been returned to the Board for adjudication. 


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his Vietnam war era service. 

2.  Resolving any reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss disability had its onset in, or is otherwise related to his active military service. 

3.  Resolving any reasonable doubt in favor of the Veteran, the Veteran's tinnitus had its onset in, or is otherwise related to his active military service. 

	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Given the favorable outcome herein - a full grant of the benefit sought - no further explanation of how VA has fulfilled the duties to notify and assist is necessary.  

Service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection can also be established for a current disability on the basis of a presumption that certain chronic diseases, to include sensorineural hearing loss and tinnitus, manifested to a degree of 10 percent or more within one year of service, on the understanding that such a chronic disease likely then had its onset during that prior period of service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (defining tinnitus and sensorineural hearing loss as "organic diseases of the nervous system" thus included in the list of chronic conditions subject to presumptive service connection under 38 C.F.R. § 3.309(a)) . 

Furthermore, even where there is no manifestation of a chronic disease within one year of service, service connection can still be established through continuity of symptomatology for the specifically listed chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease be shown as such during service.  38 C.F.R. 
§ 3.303 (b).  In-service showing of a disease means there is a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id. 

In the present case, the Veteran is shown to have currently diagnosed normal sloping to moderately severe sensorineural bilateral hearing loss and tinnitus bilaterally.  VA examination, October 2010.  Upon audiological examination, this Veteran's impaired hearing is shown to have an auditory threshold in excess of 40 decibels at 3000 and 4000 hertz bilaterally.  This is a hearing impairment considered to be disabling for VA purposes.  38 C.F.R. § 3.385 (2017).  

Further, the Veteran has indicated that he currently has constant bilateral tinnitus, which he is competent to state as tinnitus, or ringing in the ears, as it is a lay-observable and lay-diagnosable disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As such, the Veteran is found to currently have a current tinnitus disability.  Thus, the first element necessary to establish service connection for bilateral hearing loss and tinnitus is met.  38 C.F.R. § 3.303. 

The Veteran's service treatment records reflect normal hearing upon entrance and separation from service.  However, as a Veteran who engaged in combat with the enemy during his service in Vietnam, VA will accept as sufficient proof for service connection the Veteran's lay statements of the incurrence of injury or disease during service, even where there is no official record of such incurrence, unless there is clear and convincing evidence to the contrary.  38 U.S.C. § 1154(b).  In this case, the Veteran served in the field artillery and the Board has previously conceded the existence of acoustic trauma as being consistent with the circumstances and conditions of the Veteran's documented service.  

The Veteran, through his social worker, has also expressed that his symptoms of tinnitus and hearing loss began during his active service and have continued since that time.  "He now has ringing of the ears and hearing loss and has had it from the time he was in Vietnam."  VA Psychosocial Assessment, August 2014.   The Veteran is competent to describe experiencing symptoms of diminished hearing and ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2) (2017) (finding lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training).  The Board also has no reason to doubt the credibility of the Veteran's statements.  Furthermore, as a documented field artillery crewman who engaged in combat with the enemy during his active military service, hearing loss and tinnitus are consistent with the circumstances and conditions of that service.  Thus, the Board finds in favor of the Veteran and accepts his own lay history as sufficient proof of an in-service incurrence of hearing loss and tinnitus.  38 U.S.C. 1154(b); 38 C.F.R. § 3.303.  

Finally, given that a chronic disease is now found to be shown as such in service by the Veteran's lay testimony, the subsequent manifestations of those same chronic diseases at any later date, however remote, must be found to be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Here, multiple medical opinions have expressed the belief that the Veteran's hearing loss and tinnitus are most likely due to age-related hearing loss, or presbycusis.  VA medical expert opinions, August & January 2015; VA examination, October 2010.  However, those opinions are based on the foundation that acoustic trauma occurred during the Veteran's Vietnam service, but that there is no evidence of hearing loss or tinnitus shown at the time, contrary to the Board's current findings.  As such, the Board sets aside those medical opinions and finds the Veteran's lay history of a continuity of symptomatology of hearing loss and tinnitus existing since service to be a sufficient basis upon which service connection is warranted under 38 C.F.R. 
§ 3.303(b). 



ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


